DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
reducing agent supply part – an injector (shown in Figures 1 and 4)
blocking part – a honeycomb substrate (paragraphs [0017] and [0019])
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3 and 5 - 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taniyama et al. (Japanese Patent Application Publication No. JP 2008-128045 A).

    PNG
    media_image1.png
    413
    799
    media_image1.png
    Greyscale

Regarding claim 1, Taniyama discloses an exhaust purification apparatus, comprising an exhaust pipe (12) through which an exhaust gas generated in an internal combustion engine (11) flows (Figures 1 and 5(c); paragraph [0056]); a selective reduction catalyst (34) provided in the exhaust pipe (12) and promoting reduction of nitrogen oxide in the exhaust gas (Figure 5(c); paragraphs [0055] and [0056]); a reducing agent supply part (35C) provided in a stage before the selective reduction catalyst (34) in the exhaust pipe (12) and supplying a reducing agent that reduces the nitrogen oxide in the exhaust gas (Figure 5(c); paragraphs [0055] and [0056]); and a blocking part (63) provided between the reducing 
Regarding claim 2, Taniyama further discloses wherein the blocking part (63) is separated from the selective reduction catalyst (34) (Figure 5(c); paragraph [0056], the blocking part and selective reduction catalyst are separated by diffusion section 62).
Regarding claim 3, Taniyama further discloses wherein the selective reduction catalyst (34) includes a substrate and a catalyst, the substrate having a structure in which a passage hole for the exhaust gas is formed, the catalyst being supported on the substrate (Figure 5(c); paragraphs [0029] and [0055], which disclose that the exhaust gas purification catalysts include a honeycomb substrate with the catalyst disposed on the honeycomb substrate), and the blocking part (63) has a structure identical to the structure of the substrate (paragraph [0037]).
Regarding claim 5, Taniyama further discloses wherein the blocking part (63) is formed of a material harder than the reducing agent solid (paragraphs [0037] – [0040], which disclose that the honeycomb substrate which forms the blocking part is made of a ceramic material or metal, both of which are harder than urea solids).
Regarding claim 6, Taniyama further discloses wherein the blocking part (63) is formed of a metal (paragraphs [0039] and [0040]).
Regarding claim 7, Taniyama discloses a vehicle (paragraphs [0002] and [0021]), comprising the exhaust purification apparatus according to claim 1 (see the above rejection of claim 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Taniyama in view of Gunasekaran et al. (U.S. Patent Application No. US 2020/0370453 A1).
Regarding claim 4, Taniyama further discloses wherein the selective reduction catalyst (34) includes a substrate, the substrate including a support region on which a catalyst is supported (Figure 5(c); paragraphs [0029] and [0055], which disclose that the exhaust gas purification catalysts include a honeycomb substrate with the catalyst disposed on the honeycomb substrate).
Taniyama discloses the claimed invention except for wherein the substrate includes a non-support region which is located more on an upstream side in the exhaust gas than the support region and on which the catalyst is not supported, and the blocking part is the non-supported region of the substrate.
	Gunasekaran is directed to an SCR catalytic coating on a honeycomb substrate.  Gunasekaran specifically discloses wherein the substrate includes a non-support region which is located more on an upstream side in the exhaust gas than the support region and on which the catalyst is not supported (Figures 2 and 3; paragraphs [0033] – [0036], which disclose that the honeycomb substrate (100) includes an upstream zone (120) and a downstream zone (140), and that the SCR catalyst is disposed on the downstream zone (140) while the upstream zone (120) is catalyst free).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Taniyama wherein the substrate includes a non-support region which is located more on an upstream side in the exhaust gas than the support region and on which the catalyst is not supported, and the blocking part is the non-supported region of the substrate as taught by Gunasekaran, as the references and the claimed invention are directed to exhaust aftertreatment systems with SCR catalysts.  As disclosed by Gunasekaran, it is well known for a substrate to includes a non-support region which is located more on an upstream side in the exhaust gas than the support region and on which the catalyst is not supported (Figures 2 and 3; paragraphs [0033] – [0036]).  

Conclusion
Accordingly, claims 1 – 7 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON D SHANSKE/Primary Examiner, Art Unit 3746